Exhibit 10.19

 

  

*  Confidential Treatment has been requested for the marked portions of this
exhibit pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

THIRD AMENDMENT TO PATENT LICENSE AGREEMENT

between

STC.UNM and ONCOTHYREON INC.

THIS THIRD AMENDMENT TO PATENT LICENSE AGREEMENT (“Third Amendment”) is made
effective as of October 13, 2015 (the “Third Amendment Effective Date”) by and
between STC.UNM (hereinafter referred to as “STC”), a New Mexico nonprofit
corporation, with its principal office at 801 University Boulevard SE, Suite
101, Albuquerque, New Mexico 87106, and ONCOTHYREON INC. (hereinafter referred
to as “Oncothyreon”), a Delaware corporation with a principal office at 2601
Fourth Avenue, Suite 500, Seattle, WA 98121. As of the Third Amendment Effective
Date, in consideration of the mutual covenants and promises herein contained,
the parties agree as follows:

1. Background of Third Amendment. STC and Oncothyreon are parties to a Patent
License Agreement (STC Ref. No. 2013-0170) effective June 30, 2014, as amended
on February 2, 2015 (the “First Amendment”) and September 15, 2015 (the “Second
Amendment”) (together, the “License Agreement”). The parties desire to enter
into this Third Amendment to expand the scope of the License Agreement to cover
certain additional patent applications and to clarify certain provisions of the
License Agreement. Capitalized terms in this Third Amendment, unless defined
herein, shall have the meanings ascribed to such terms in the License Agreement.

2. Amendment of Section 2.10. Section 2.10 of the License Agreement is hereby
amended to read in its entirety as follows:

The parties agree that all patents or patent applications on any inventions or
discoveries covering or related to protocells that are: (a) owned by STC, and
(1) name the same Inventors as any of the Licensed Patents and (2) are developed
pursuant to the Sponsored Research Agreement by and between the University and
LICENSEE, dated as of July 14, 2014 as amended (the “Sponsored Research
Agreement”); or, (b) name the same Inventors as any of the Licensed Patents
(including, for clarity, Principal Investigator, whether as the sole inventor or
as a co-inventor with other Inventors of the Licensed Patents or with LICENSEE’s
employees or contractors) and cover subject matter conceived and/or reduced to
practice by Principal Investigator in performance of the Research (whether
solely by Principal Investigator or jointly with other Inventors of the Licensed
Patents or LICENSEE’s employees or contractors), to the extent STC is named as,
or otherwise becomes, the commercialization manager pursuant to the MOU and/or
the Letter Agreement for such patents or patent applications referenced in this
subsection (b), shall be added to this Agreement as a Licensed Patent and shall
be subject to the terms and conditions of this Agreement, including the royalty
obligations set out herein, at LICENSEE’s election without the need for any
further action by the parties upon

 

 

STC – Alpine Biosciences Third Amendment License No. 2013-0170

[*]

      1       *Confidential Treatment Requested.



--------------------------------------------------------------------------------

receipt by STC of LICENSEE’s notice of election, provided that LICENSEE shall
pay to STC an amount equal to $[*] for each such Licensed Patent LICENSEE elects
to add to this Agreement in accordance with this Section 2.10, such payment to
be made within thirty (30) days following receipt of STC’s invoice. The
provisions of subsection (a) above shall apply notwithstanding anything to the
contrary in Section 7(c)(ii) of the Sponsored Research Agreement. STC will
promptly notify LICENSEE of any such patent applications. For clarity, a patent
or patent application shall be deemed to meet the “same Inventors” requirement
under the preceding subsections (a)(1) and (b) to the extent such patent or
patent application names at least one (1) inventor that is an Inventor of any of
the Licensed Patents (which may be the Principal Investigator) and does not name
any other inventor (i.e., other than an Inventor of any of the Licensed Patents)
that is employed by the University of New Mexico or for whom STC otherwise
serves as the commercialization manager with respect to the patent or patent
application in question. In addition, the parties agree that to the extent that
STC owns any rights under patents and patent applications claiming any
inventions or discoveries covering or related to protocells but that are not
covered by subsections (a) or (b) above, the parties agree to discuss in good
faith adding such patents or patent applications as Licensed Patents under this
Agreement. For clarity, nothing in this Agreement shall be construed to limit
LICENSEE’s joint ownership rights in and to any invention conceived or reduced
to practice by Principal Investigator jointly with LICENSEE’s employees or
contractors, or LICENSEE’s ability to claim or exploit, without any duty to
account, any such joint ownership rights.

3. Election Pursuant to Section 2.10. Pursuant to Section 2.10 of the License
Agreement, the patent applications identified on Schedule 1 attached hereto are
hereby added to the License Agreement as additional Licensed Patents as of the
Third Amendment Effective Date. In consideration for such addition, LICENSEE
shall pay to STC an amount equal to $[*] (i.e., $[*] per patent application).
This Section 3 shall constitute LICENSEE’s notice of election pursuant to
Section 2.10 of the License Agreement with respect to the patent applications
identified on Schedule 1. This Section 3 is subject to Section 5 of this Third
Amendment.

4. Additional Patent Application. The patent application identified on Schedule
2 attached hereto is hereby added to the License Agreement as an additional
Licensed Patent as of the Third Amendment Effective Date, and shall be subject
to the terms and conditions of the License Agreement, including the royalty
obligations set out therein. In consideration for such addition, LICENSEE shall
pay to STC an amount equal to $[*]. This Section 4 is subject to Section 5 of
this Third Amendment.

5. Commercialization Agreement. LICENSEE acknowledges that the patent
applications identified on Schedule 1 and Schedule 2 attached hereto are owned
jointly by STC and Sandia. Unless and until STC and Sandia enter into a
Commercialization Agreement with respect to such patent applications, Sandia
retains all rights of a joint patent owner with respect to such applications,
including the power to grant licenses with respect to such applications.
Following execution of this Third Amendment, STC agrees to use commercially
reasonable efforts to negotiate and execute a Commercialization Agreement with
Sandia with respect to such patent applications. Upon the execution of a
Commercialization Agreement by STC and

 

 

STC – Alpine Biosciences Third Amendment License No. 2013-0170

[*]

      2       *Confidential Treatment Requested.



--------------------------------------------------------------------------------

Sandia with respect to any such patent application, such application shall be a
Commercialization Agreement Licensed Patent under the License Agreement. STC
shall notify LICENSEE of the execution of each such Commercialization Agreement,
and any limitations imposed by Sandia under the Commercialization Agreement,
including any fields of use for which Sandia has retained the right to grant
licenses. Upon the execution of a Commercialization Agreement by STC and Sandia
with respect to any such patent application, STC shall provide LICENSEE with a
revised Exhibit A, reflecting the change of the applicable patent application to
a Commercialization Agreement Licensed Patent under the License Agreement.

6. Payment Terms. Following execution of this Third Amendment, STC shall invoice
LICENSEE for the amounts due to STC under Sections 3 and 4, and LICENSEE shall
pay such amount to STC within thirty (30) days following receipt of such
invoice.

7. Updated Exhibit A. Exhibit A of the License Agreement is hereby replaced in
its entirety with Exhibit A attached hereto.

8. Ratification. Except as amended hereby, all other terms and conditions of the
License Agreement are ratified and confirmed and remain in full force and
effect.

IN WITNESS WHEREOF, each of the parties has caused this Third Amendment to be
executed by its duly authorized representative on the respective dates entered
below, effective as of the Third Amendment Effective Date.

[signature page follows]

 

STC – Alpine Biosciences Third Amendment License No. 2013-0170

[*]

      3       *Confidential Treatment Requested.



--------------------------------------------------------------------------------

LICENSOR:

STC.UNM

   

LICENSEE:

ONCOTHYREON INC.

By:  

/s/ Elizabeth J. Kuuttila

    By:  

/s/ Robert L. Kirkman

  Elizabeth J. Kuuttila     Printed Name:  

Robert L. Kirkman

  President & CEO     Title:  

President & CEO

Date:  

10/31/15

    Date:  

10/13/15

 

STC – Alpine Biosciences Third Amendment License No. 2013-0170

[*]

      4       *Confidential Treatment Requested.



--------------------------------------------------------------------------------

SCHEDULE 1

PATENT APPLICATIONS ADDED PURSUANT TO SECTION 2.10

[*]

 

STC – Alpine Biosciences Third Amendment License No. 2013-0170

[*]

            *Confidential Treatment Requested.



--------------------------------------------------------------------------------

SCHEDULE 2

ADDITIONAL PATENT APPLICATION

[*]

 

STC – Alpine Biosciences Third Amendment License No. 2013-0170

[*]

            *Confidential Treatment Requested.



--------------------------------------------------------------------------------

EXHIBIT A

LICENSED PATENTS

[*]

 

STC – Alpine Biosciences Third Amendment License No. 2013-0170

[*]

            *Confidential Treatment Requested.